Case 16-17937-elf        Doc 38    Filed 01/21/20 Entered 01/21/20 13:20:24         Desc Main
                                   Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         JOSEPH P BECK
                                                         Bankruptcy No. 16-17937-ELF

                               Debtor

         TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of
Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee
in the above-captioned case.

2.       The within case was commenced by the filing of a Chapter 13 petition on 11/14/2016.

3.       This Motion to Dismiss has been filed for the following reason(s):

         •   The Debtor(s) has/have failed to commence or continue making timely payments to
             the Trustee as required by 11 U.S.C. Section 1326.

        WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee, requests that the
Court, after a hearing, enter an Order dismissing this case.

Date: 01/21/2020                                  Respectfully submitted,

                                                 /s/ Rolando Ramos, Esq.
                                                 Rolando Ramos, Esq.
                                                 for
                                                 Scott F. Waterman, Esq.
                                                 Standing Chapter 13 Trustee
                                                 2901 St. Lawrence Avenue, Suite 100
                                                 Reading, PA 19606
                                                 Telephone: (610) 779-1313
